Citation Nr: 0605468	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, rated 20 percent prior to February 22, 2002, 
and 30 percent from February 22, 2002.

2.  Entitlement to a disability rating in excess of 10 
percent for otitis externa.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
February 1975.

The record shows that the 20 percent evaluation for the 
veteran's bilateral hearing loss has been in effect 
continuously from February 15, 1975, and is protected under 
38 C.F.R. § 3.951 (2005).  This matter is on appeal to the 
Board of Veterans' Appeals (Board) from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that continued the 20 percent 
evaluation for bilateral hearing loss and the 0 percent 
evaluation for otitis externa.  He continued the appeal after 
a September 2000 rating decision granted a 10 percent 
evaluation for otitis externa from December 1998, and a May 
2002 rating decision granted a 30 percent evaluation for 
bilateral hearing loss from February 22, 2002.

The appellant and his spouse testified at a Board hearing in 
September 2002.  A transcript (T) of the hearing has been 
associated with the claims file.  In July 2003 and June 2004, 
the Board remanded the case to the RO for further 
development.  


FINDINGS OF FACT

1.  Applying the revised criteria effective June 10, 1999, 
the April 1998 VA audiology examination showed the right ear 
average puretone threshold was 66 decibels (numeric 
designation/level VI, Table VIa); the left ear average 
puretone threshold was 77 decibels (numeric designation/level 
VII, Table VIa).

2.  The September 28, 1999, VA audiology examination showed 
the right ear average puretone threshold was 59 decibels and 
the speech recognition 100 percent (numeric designation/level 
II, Table VI); the left ear average puretone threshold was 69 
decibels (numeric designation/level VI, Table VIa).

3.  The February 22, 2002, VA audiology examination showed 
the right ear average pure tone threshold was 69 decibels 
(numeric designation/level VI, Table VIa); the left ear 
average pure tone threshold was 70 decibels (numeric 
designation/level VII, Table VIa).  

4.  The November 28, 2003, VA audiology examination showed 
the right ear average pure tone threshold was 75 decibels 
(numeric designation/level VII, Table VIa); the left ear 
average pure tone threshold was 71 decibels (numeric 
designation/level VII, Table VIa).

5.  The February 23, 2005, VA audiology examination showed 
the right ear average pure tone threshold was 63 decibels 
(numeric designation/level VI, Table VIa); the left ear 
average pure tone threshold was 66 decibels (numeric 
designation/level VI, Table VIa).

6.  The veteran experiences recurrent manifestations of 
otitis externa that require frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
bilateral hearing loss have been met from June 10, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7 
(2005); 38 C.F.R. § 4.85-4.87, and Diagnostic Code 6100 as 
amended, effective June 10, 1999.

2.  The criteria for an evaluation for bilateral hearing loss 
in excess of 20 percent are not met from September 28, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 
4.1, 4.7 (2005); 38 C.F.R. § 4.85-4.87, Diagnostic Code 6100 
as amended, effective June 10, 1999.

3.  The criteria for a 30 percent evaluation for bilateral 
hearing loss have been met from February 22, 2002.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.85-4.87, Diagnostic Code 6100 (2005).

4.  The criteria for an evaluation of 40 percent for 
bilateral hearing loss have been met from November 28, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.85-4.87, Diagnostic Code 6100 (2005).

5.  The criteria for an evaluation for bilateral hearing loss 
in excess of 30 percent have not been met from February 23, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.85-4.87, Diagnostic Code 6100 (2005).

6.  The criteria for a disability evaluation in excess of 10 
percent for otitis externa have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.87, 
Diagnostic Code 6210 in effect prior to, and as amended, 
effective June 10, 1999. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to an increased evaluation for 
bilateral hearing loss and otitis externa.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The June 1998, September 2000 and May 2002 rating decisions, 
the December 1998 statement of the case (SOC), and the 
October 2000, November 2001, June 2002, February 2004, and 
November 2005 supplemental statements of the case (SSOC) 
apprised the veteran of the information and evidence needed 
to substantiate his claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, the RO issued letters in March 2000 and 
July 2004 that informed him of the provisions of the VCAA and 
advised him to identify any evidence in support of his claim 
that had not been obtained.  These letters taken together 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claim.  He also received additional assistance regarding the 
evidence needed to substantiate this claim in a separate 
development letter the Board issued in February 2003.  

Collectively, the correspondence mentioned above advised him 
of the evidence he needed to submit to show that he was 
entitled to an increased rating for his hearing loss 
disability and otitis externa.  The VCAA-directed 
correspondence informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim and as a result the timing of the notice does 
not comply with the Pelegrini requirements.  Although the 
comprehensive VCAA notice was not issued until after the 
initial unfavorable decision in June 1998, the decision in 
Pelegrini allows the Board to find that the timing defect was 
nothing more than harmless error and as such not prejudicial 
to the claimant.  As explained below the Board concludes that 
the applicable notice and duty to assist requirements have 
been substantially met in this case.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety, as noted previously, provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The July 2004 letter had a specific 
reference on page 2 that invited the veteran to submit any 
evidence he possessed that pertained to his claim, or advise 
the RO of any evidence or information he thought would 
support his claim, which essentially complies with the fourth 
content element. 

Essentially, the VCAA requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial adverse determination is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) noting the 
factors of essential fairness of the adjudication and whether 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.  

The record shows that the RO completed extensive development 
of the claim and sought the veteran's participation through 
its duty to assist correspondence.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations regarding his hearing loss and 
otitis externa, and in development of the claim the record 
has been supplemented with a substantial record of treatment 
from the VA and other providers.  The veteran also testified 
regarding his disability at a Board hearing.  The veteran did 
cooperate in the development of the claim and this assisted 
in the Board's determination by adding employment records 
related to the appeal period.  He did receive another VA 
evaluation early in 2005.  

The RO efforts at development of the claim were designed to 
insure that the record was adequate for an informed 
determination. 38 C.F.R. §§ 3.326, 3.327.  There was no 
undisputed evidence of the level of hearing impairment under 
VA evaluation standards.  See Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003) cautioning against seeking additional 
medical opinion where favorable evidence in the record is 
unrebutted.  38 C.F.R. §§ 3.326, 3.327.  In light of the 
revised regulations, the extended period of time between 
rating evaluations and the veteran's contentions regarding 
his hearing impairment there was ample justification for 
ordering examinations on several occasions, including 
pursuant to Board remands.  38 C.F.R. § 3.327.  Furthermore 
he had various complaints regarding the severity of otitis 
externa that were separately evaluated. Thus, the Board finds 
the development is adequate when considered in its entirety.  
The duty to assist having been satisfied, the Board will turn 
to a discussion of the issues on the merits.


Analysis

This appeal arose from a claim for increase the RO received 
in December 1997.  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim for 
increase the regulations do not give past medical reports 
precedence over current findings where as in this case such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 117 (1999). 

Since the veteran's claim was filed prior to the June 10, 
1999, effective date for the revised regulations applied in 
evaluating impaired hearing and ear disorders, the claim 
requires review under the current and formerly applicable 
version of the rating scheme.  Where, as here, the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  

The current regulations clarified certain rating procedures 
and terminology, but did not adjust the basic rating 
elements, the numeric designations or the corresponding 
percentage ratings for impaired hearing or otitis externa.  
Thus, the basic method of evaluation applicable to the 
veteran's claim was not changed during the appeal.  Regarding 
impaired hearing, the revisions clarified the audiology 
examination procedures that VA would follow but which had not 
been expressly provided for earlier by regulation.  However, 
the criteria for applying the alternative rating procedure 
for exceptional patterns of hearing (Table VIa) were 
substantively amended and the revised criteria are seen as 
more favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993), see also VAOPGCPREC 3-00.  In any event, the changes 
cannot be applied prior to their effective date, which in 
this case is June 10, 1999.  

The Board will rely on the provisions of 38 C.F.R. § 4.86 as 
amended since their application is warranted in the veteran's 
case and supported with the audiometry data.  The Board 
observes that the standard method of rating based upon the 
combination of the percent of speech discrimination and the 
puretone threshold average for each ear would not produce an 
evaluation higher than the protected 20 percent evaluation 
when applied to any of the VA audiology evaluations relevant 
to this appeal which are adequate for rating purposes.  

Under 38 C.F.R. § 4.85(c), in effect prior to June 10, 1999, 
Table VIa provides numeric designations based solely on 
puretone averages and is for application only when the Chief 
of the Audiology Clinic certifies that language difficulties 
or inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.  
There was no such certification for the April 1998 audiology 
examination.  However, 38 C.F.R. § 4.86, effective on June 
10, 1999, provides the following for exceptional patterns of 
hearing impairment: (a) When the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. (b) When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  The option 
outlined in subsection (b) is applicable to the veteran's 
pattern of hearing impairment.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test.  Examinations will be conducted without the use of 
hearing aids. Table VIa is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86.  
``Puretone threshold average,'' as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85.  Thus the April 1998, September 1999, 
February 2002, November 2003, and February 2005 audiometry 
evaluations are being relied on since they meet the 
examination criteria established in the regulation and the 
examiners in each instance did not state that the results 
were an invalid assessment of the veteran's hearing.  An 
examiner in July 1999 did not report speech discrimination 
results and the puretone thresholds alone did not permit the 
application of Table VIa in the right ear.  Thus, the 
examination is not adequate for rating the veteran's hearing 
loss.  

As reflected in the regulations cited above, the evaluation 
of hearing impairment applies a rather structured formula 
which is essentially a mechanical application of the VA 
Schedule for Rating Disabilities to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Applying this 
structure allows the Board to find the veteran's hearing loss 
warrants a higher evaluation than 30 percent during the 
appeal period.  However, the Board does not suggest or imply 
that each change in the rating of his hearing loss explained 
in the discussion that follows will produce a corresponding 
change in the combined evaluation for his service connected 
disabilities.  38 C.F.R. §§ 3.105, 3.400, 3.500, 4.25.

Thus, reviewing the April 1998 examination under the revised 
criteria, the puretone threshold at 1000 Hertz was 20 
decibels in the right ear and 15 decibels in the left ear.  
At 2000 Hertz it was 70 decibels in the right ear and 105 
decibels in the left ear.  The average puretone threshold was 
66 decibels in the right ear and 77 decibels in the left ear.  
With this average, the numeral designation for hearing 
impairment from Table VIa for each ear is elevated to the 
next higher numeral.  Here, the designation is VI in the 
right ear and VIII in the left ear that combined produce a 40 
percent evaluation under Table VII.  This evaluation is 
warranted from June 10, 1999, since the examiner compared the 
results against an earlier evaluation and did not state that 
the audiology results did not represent the veteran's actual 
level of hearing impairment.  The revised regulation allowed 
the rating specialist to apply section 4.86 when, as here, 
the audiology results warranted its application.  

However, the September 28, 1999, VA examination did not 
produce an evaluation for impaired hearing under Table VI or 
Table VIa that was higher than the protected 20 percent 
evaluation.  The puretone threshold was below 70 decibels at 
2000 Hertz in the right ear, and the average puretone 
threshold was 59 decibels that when combined with the speech 
discrimination score of 100 percent produced a numeral 
designation II for hearing impairment from Table VI.  Table 
VIa was applicable for the left ear and the 69 decibel 
average puretone threshold produced the numeral designation 
VI for hearing impairment after elevation to the next higher 
numeral.  Combined, the results produced a 10 percent 
evaluation from Table VII.   

On the VA audiology examination on February 22, 2002, the 
puretone threshold at 1000 Hertz was 25 decibels in the right 
ear and 15 decibels in the left ear.  At 2000 Hertz it was 75 
decibels in the right ear and 85 decibels in the left ear.  
Applying Table VIa, the puretone threshold average of 69 
decibels in the right ear and 70 decibels in the left ear 
produce the numeral designation of VI for hearing impairment 
in the right ear and VII for hearing impairment in the left 
ear.  Combined, the results produce a 30 percent evaluation 
from Table VII. 

A VA audiology examination on November 28, 2003, showed the 
puretone threshold at 1000 Hertz was 30 decibels in the right 
ear and 15 decibels in the left ear.  At 2000 Hertz it was 80 
decibels in the right ear and 90 decibels in the left ear.  
Applying Table VIa mechanically to the puretone average of 75 
decibels in the right ear and 71 decibels in the left ear 
produces a numeral designation VII for hearing impairment of 
both ears.  When combined under Table VII, the percentage 
evaluation is 40 percent for bilateral hearing loss.  The 
examiner noted the veteran's ears were thoroughly cleaned 
prior to the audiometry test and did not indicate the results 
were an invalid estimate of the veteran's hearing.  

Finally, the February 23, 2005, VA audiology examination 
showed the puretone threshold at 1000 Hertz was 10 decibels 
in the right ear and 15 decibels in the left ear.  At 2000 
Hertz it was 70 decibels in the right ear and 85 decibels in 
the left ear.  Again, mechanically applying Table VIa, the 
average puretone threshold of 63 decibels in the right ear 
and 66 decibels in the left ear produces a numeral 
designation VI for hearing impairment of each ear.  When 
combined under Table VII, the percentage evaluation is 30 
percent for bilateral hearing loss.  

Turning to the veteran's otitis media, the Board observes 
that he receives the highest schedular evaluation under 
either version of the rating scheme, an evaluation that is 
well supported in the extensive record of VA and private 
treatment throughout the period of this appeal.  Thus, an 
increased rating would be available on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1), as the record shows that 
the RO did consider this regulation but not find that the 
record warranted its application after considering the record 
regarding otitis externa and hearing loss.  

Initially, the Board observes that the record shows no 
indication that either condition has required frequent 
hospitalization, or that that it markedly interferes with 
employment so as to render impractical the application of the 
regular schedular standards.  For example a VA psychiatric 
examiner in March 1997 noted the veteran worked for the Post 
Office operating heavy machinery.  A private physician 
reported in July 1998 that he occasionally missed work 
because of external otitis.  Although in October 2000 he 
reported having to go to work on occasion with ear pain and 
had other work-related problems, the VA examiners early in 
2002 acknowledged some difficulty with activities but they 
did not characterize either disability causing substantial 
difficulty in his current work.  His hearing testimony 
related difficulties at work because of hearing loss and ear 
infection and he indicated his job was changed to accommodate 
his disabilities (T 5-7, 11, 13).  

Furthermore, contemporaneous outpatient records report in 
August 2002 that he was given a desk job at the Post Office 
on account of shoulder and joint problems and that he was 
under no pressure to retire, although he had decided to 
retire.  The VA examiner in November 2003 acknowledged that 
the veteran being unable to use hearing aids would limit 
employment opportunities but that even the most profound 
hearing loss did not render an individual unemployable where 
reasonable accommodation is made.  A private physician in 
July 2004 characterized the veteran's problems with otitis 
externa as "off and on for years" and the VA ear examiner 
noted his hearing loss would substantially interfere with 
certain employment situations.  Another VA examiner early in 
2005 characterized the otitis externa a minimal and did not 
relate the veteran's complained of dizziness to his ears.  
Thus there does not appear to be a professional opinion to 
support the conclusion that his ear disabilities markedly 
interfere with employment, in particular since he had long 
term employment with the Post Office which took into account 
his hearing and otitis disorders.  The attendance data from 
May 1999 to August 2000 and the evaluation report from 
October 1991 do not substantiate marked interference with 
employment on account of hearing loss or otitis.  In any 
event this evidence is viewed together with other information 
of record directed to the interference with employability 
that these disorders represent.

Furthermore, the percentage evaluation he receives for his 
hearing loss and otitis externa recognize a substantial 
impairment.  Accordingly, an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996)(When evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.), 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

.
ORDER

A 40 percent evaluation for bilateral hearing loss is granted 
from June 10, 1999, subject to the regulations governing the 
payment of monetary awards.  

An evaluation for bilateral hearing loss of 20 percent is 
granted from September 28, 1999, subject to the regulations 
governing the payment of monetary awards.

A 30 percent evaluation for bilateral hearing loss is granted 
from February 22, 2002, subject to the regulations governing 
the payment of monetary awards.

An evaluation of 40 percent for bilateral hearing loss is 
granted from November 28, 2003, subject to the regulations 
governing the payment of monetary awards.  

An evaluation of 30 percent for bilateral hearing loss is 
granted from February 23, 2005, subject to the regulations 
governing the payment of monetary awards.  

A disability evaluation in excess of 10 percent for otitis 
externa is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


